



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Beatty, 2012 ONCA 202

DATE: 20120330

DOCKET: C53788

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Rosemary Beatty

Appellant

Christopher Hynes, for the appellant

Riun Shandler for the respondent

James Thomson, for the respondent Centre for Addiction
    and Mental Health

Heard and endorsed: March 23, 2012

On appeal from the treatment order issued by Justice
    William P. Bassel of the Ontario Court of Justice, dated May 26, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was found fit soon after the impugned order was
    made. The appeal is therefore moot. This is not a proper case for this court to
    exercise its discretion to hear the appeal. The serious issues of principle
    respecting treatment orders are under reserve in this court. The other issue
    sought to be raised by counsel is specific to the facts of this case.

[2]

Accordingly, the appeal is dismissed.


